                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      At Chattanooga

  UNITED STATES OF AMERICA,

                 Plaintiff,
                                                                    No 1:15-cr-39
  v.                                                                Judge Collier/Lee

  ROBERT R. DOGGART,

                 Defendant.


                  NOTICE OF INTENT TO NOT ENTER A GUILTY PLEA

          The defendant, Robert R. Doggart, by and through counsel, hereby submits this notice

  that he will not enter a guilty plea in this case at this time.

          This matter is before the Court upon a limited remand from the Sixth Circuit for the

  purpose of allowing Doggart to proceed on his original plea agreement; specifically, the Sixth

  Circuit held that if Doggart pled guilty under the terms of the plea agreement, it would vacate

  his remaining convictions. After soliciting briefing from all the parties and holding a preliminary

  hearing on the parameters of the remand, this Court issued an Order on June 4, 2019 (Doc.

  318) in which it held that while there is a sufficient factual basis to support a guilty plea under

  the plea agreement, this Court will reject the plea agreement pursuant to USSG § 6B1.2. Thus, if

  Doggart wishes to plead guilty, he must do so “outside of his Plea Agreement.” Doc. 318,

  PageID#5985.

          Whereas, (1) this Court’s ruling will not allow Doggart to plead guilty pursuant to the

  plea agreement as anticipated and directed by the Sixth Circuit, once the factual basis was

  found sufficient, and (2) any guilty plea outside of the plea agreement apparently will not, by the

  terms of the Sixth Circuit’s remand order, trigger the vacation of the remaining convictions (as



Case 1:15-cr-00039-CLC-SKL Document 319 Filed 07/09/19 Page 1 of 2 PageID #: 5987
  this Court suggests, id. PageID#5985), Doggart hereby gives notice that he will not plead guilty

  to the Information charging a violation of 18 U.S.C. § 875(c) and that he will seek further relief

  in the Sixth Circuit.



                                                Respectfully submitted:

                                                FEDERAL DEFENDER SERVICES
                                                OF EASTERN TENNESSEE, Inc.

                                                By: s/ Myrlene Marsa
                                                     Myrlene Marsa
                                                     BPR # 016978
                                                Assistant Federal Defender
                                                835 Georgia Avenue, Suite 600
                                                Chattanooga, Tennessee 37402
                                                (423) 756-4349


                                                   s/ Jennifer Niles Coffin
                                                     Jennifer Niles Coffin
                                                     BPR # 020703
                                                Assistant Federal Defender
                                                800 South Gay St., Suite 2400
                                                Knoxville, Tennessee 37929
                                                (615) 736-5047




                                                   2

Case 1:15-cr-00039-CLC-SKL Document 319 Filed 07/09/19 Page 2 of 2 PageID #: 5988
